Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2018

                                     No. 04-17-00674-CV

                                   Christopher Todd RUST,
                                          Appellant

                                               v.

                                     Aslynn Tanis RUST,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 17-470
                          Honorable Bill R. Palmer, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on March 1, 2018.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court